United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 21-1043
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Michael K. Sinnawi

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Western
                                   ____________

                             Submitted: July 27, 2021
                               Filed: July 30, 2021
                                  [Unpublished]
                                  ____________

Before SHEPHERD, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Sinnawi pleaded guilty to possession with intent to distribute
oxycodone. See 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), (b)(1)(C). As part of his plea
agreement, he waived his right to appeal his sentence unless, as relevant here, it
exceeded “the upper limit of the [advisory] [S]entencing [G]uideline[s] range”
calculated by the district court. 1 The court gave him a 36-month sentence, which
was within the range it calculated. In an Anders brief, Sinnawi’s counsel raises the
substantive reasonableness of the sentence and requests permission to withdraw. See
Anders v. California, 386 U.S. 738 (1967).

       We review the validity and applicability of an appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we
conclude that the appeal waiver is enforceable and that it is applicable to the issue
raised on appeal. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003)
(en banc) (explaining that an appeal waiver will be enforced if the appeal falls within
the scope of the waiver, the defendant knowingly and voluntarily entered into the
plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). We have also independently reviewed the record and
conclude that no other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75,
82–83 (1988). Accordingly, we dismiss the appeal and grant counsel permission to
withdraw.
                        ______________________________




      1
        The Honorable Daniel L. Hovland, United States District Judge for the
District of North Dakota.
                                    -2-